Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 1 of 12 PageID 621



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



    GALLEN ALSOP,

          Plaintiff,

    v.                                                 CASE NO. 8:20-cv-1052-T-23SPF

    RONALD DESANTIS,
    The Governor of Florida,

          Defendant.
    __________________________________/


                                            ORDER

          Owners of vacation rental residences, the plaintiffs claim that Executive Order

    20-87, issued by Governor Ron DeSantis during a national emergency declared by

    the president in response to the spread of COVID-19, unconstitutionally suspends in

    Florida the rental of vacation residences while simultaneously permitting the rental

    of hotel, motel, inn, and resort rooms, suites, and the like.

          About forty-five days after issuing Executive Order 20-87, Governor DeSantis

    issued Executive Order 20-123, which authorizes the Department of Business and

    Professional Regulation (DBPR) to approve a safety plan for the operation of

    vacation rentals during the COVID-19 pandemic. In response, the plaintiffs

    requested and received leave to amend the complaint to address Executive Order

    20-123 and moved for a preliminary injunction against Executive Order 20-87
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 2 of 12 PageID 622



    and the executive orders extending Executive Order 20-87. Opposing the motion

    for a preliminary injunction, Governor DeSantis (1) defends the decision to ban

    temporarily vacation rentals but not hotels, motels, inns, and resorts and (2) reports

    that under Executive Order 20-123 the County Administrator for each county

    in which a plaintiff owns a vacation rental has submitted — and the DBPR has

    approved — a safety plan for the operation of vacation rentals. Despite permission

    by the DBPR to resume operation, the plaintiffs persist in demanding a preliminary

    injunction against the enforcement of Executive Order 20-87.

                                        DISCUSSION

          A preliminary injunction issues only if the movant demonstrates (1) that the

    movant enjoys a substantial likelihood of success on the merits, (2) that the movant

    will suffer an irreparable injury absent an injunction, (3) that the injury to the movant

    outweighs the injury to the enjoined party, and (4) that the injunction is not adverse

    to the public interest. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

    1.    A minimal likelihood of success on the merits

          In the original complaint, issued before Executive Order 20-123 permitted the

    DBPR to approve vacation rentals, the plaintiffs primarily claimed that Governor

    DeSantis’s executive orders deprived the plaintiffs of equal protection because the

    executive orders prohibited the operation of vacation rentals but permitted the

    operation of hotels, motels, inns, and resorts. Although Executive Order 20-123,

    issued after the original complaint, permits the operation of vacation rentals in each



                                              -2-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 3 of 12 PageID 623



    county in which a plaintiff operates a vacation rental, the plaintiffs persist in claiming

    a likelihood of success on the merits of the equal protection claim and the due

    process claim.1

           A.      Equal protection

           Because the DPBR has approved the operation of vacation rentals in each

    county in which a plaintiff operates a vacation rental, the plaintiffs can no longer

    claim that the Governor’s executive orders prohibit the operation of vacation rentals

    because no prohibition against the operation of vacation rentals persists. Rather,

    the amended complaint and the motion for a preliminary injunction, charitably

    construed, claim that Executive Order 20-123 deprives the plaintiffs of equal

    protection because the plaintiffs must operate in accord with the requirements of

    the safety plan submitted by each County Administrator but hotels, motels, inns,

    and resorts remain free of the County Administrator’s safety plan.

           The Fourteenth Amendment of the United States Constitution prevents a

    state’s “deny[ing] to any person within its jurisdiction the equal protection of the

    laws.” If the rule neither infringes a fundamental right nor disadvantages a suspect

    class, the challenged rule defeats an equal-protection challenge “if there is any

    reasonably conceivable state of facts that could provide a rational basis for the




           1
             Also, the plaintiffs claim a substantial likelihood of success on the claims under the
    commerce clause and the claims under the claims under the Florida Constitution. These claims
    enjoy minimal (if any) likelihood of success for the reasons identified by Governor DeSantis in
    the motion to dismiss and the response to the motion for preliminary injunction.



                                                    -3-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 4 of 12 PageID 624



    classification.” F.C.C. v. Beach Comms., Inc., 508 U.S. 307, 313–14 (1993). Under

    rational basis review, a state official “has no obligation to produce evidence to

    sustain the rationality of a statutory classification.” Heller v. Doe by Doe, 509 U.S.

    312, 320 (1993). Rather, “a statute is presumed constitutional, and the burden is on

    the one attacking the law to negate every conceivable basis that might support it,

    even if that basis has no foundation in the record.” Leib v. Hillsborough Cnty. Public

    Transp. Com’n, 558 F.3d at 1306 (citing Heller, 509 U.S. at 320). Rational basis

    review accepts the state official’s generalizations about the purpose for the

    classification “even if there is an imperfect fit between means and ends.” Leib,

    558 F.3d at 1306 (citing Heller, 509 U.S. at 320).

           Further, the Constitution of the United States “principally entrusts ‘[t]he safety

    and the health of the people’ to the politically accountable officials of the States ‘to

    guard and protect.’” South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613

    (2020) (Roberts, C.J., concurring) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38

    (1905)). If a state official “undertakes to act in areas fraught with medical and

    scientific uncertainties,” the official enjoys an “especially broad” latitude. South Bay,

    140 S.Ct. 1613 (citing Marshall v. United States, 414 U.S. 427, 428 (1974)). A rule

    “purporting to have been enacted to protect the public health” is subject to challenge

    only if the rule “has no real or substantial relation to those objects, or is, beyond all

    question, a plain palpable invasion of rights secured by the fundamental law.”

    Jacobson, 197 U.S. 11, 37–38 (1905) (upholding a compulsory vaccination law



                                               -4-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 5 of 12 PageID 625



    enacted during the smallpox epidemic). Accordingly, in responding to COVID-19 a

    governor enjoys “awesome responsibility” because “[t]here are no manuals on how

    to handle crises.” Henry v. DeSantis, --- F. Supp. 3d ---, 2020 WL 2479447, at *7

    (S.D. Fla. 2020) (Singhal, J.).

          The plaintiffs, each an owner of a commercial business, belong to no suspect

    class, Talleywhacker, Inc. v. Cooper, --- F. Supp. 3d --- 2020 WL 3051207, at *9

    (E.D.N.C. June 2020) (collecting cases), and restricting a business’s permissible

    mode of operation impinges no “fundamental right,” Levin v. Commerce Energy, Inc.,

    560 U.S. 413, 426 n.5 (2010); Talleywhacker, 2020 WL 3051207, at *7. Accordingly,

    Governor DeSantis’s executive orders are subject to rational-basis review. And

    because Governor DeSantis issued the executive orders in response to a public health

    emergency, Governor DeSantis enjoys an “especially broad” latitude. South Bay,

    140 S.Ct. 1613.

          The executive orders issued by Governor DeSantis and the classifications in

    the executive orders fit comfortably within the especially broad latitude afforded to a

    public official responding to a public health emergency. In Executive Order 20-87

    Governor DeSantis finds that “many cases of COVID-19 in Florida have resulted

    from individuals coming into the State of Florida from international travel and other

    states” and that “vacation rentals and third-party advertising platforms advertising

    vacation rentals in Florida present attractive lodging destinations for individuals

    coming into Florida.” Because Governor DeSantis reasonably concluded that



                                              -5-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 6 of 12 PageID 626



    interstate travelers pose a heightened risk of spreading COVID-19 within Florida and

    that vacation rentals and third-party advertising platforms pose a heightened risk of

    attracting interstate travelers to Florida, Governor DeSantis temporarily banned

    vacation rentals to limit the spread of COVID-19 and protect the public health.

          Although the plaintiffs claim that the order impermissibly treats vacation

    rentals differently than hotels, motels, inns, and resorts, Governor DeSantis offers a

    rational explanation for this classification. Section 509.242(1)(c), Florida Statutes,

    defines “vacation rental” to mean “any unit or group of units in a condominium or

    . . . house or dwelling unit that is also a transient public lodging establishment.” By

    definition vacation rentals serve the transient and vacationing public, but hotels,

    motels, inns, and resorts provide other services to the non-transient public, including

    dining, entertainment, and other personal services. (Doc. 28 at 20) Further,

    although Executive Order 20-123 subjects vacation rentals to a safety DBPR

    approval, Florida law and the DBPR subject hotels, motels, inns, and resorts to

    inspection, licensing, sanitation, and safety requirements more intrusive and onerous

    than the requirements with which vacation rentals must comply. (Doc. 28 at 20)

    (citing Section 509.032, Florida Statutes) (imposing inspection requirements for

    hotels and restaurants not imposed on vacation rentals). Further, the plaintiffs

    identify no provision imposed in a county’s safety plan that subjects the plaintiffs to

    an irrational or excessive restriction on the operation of vacation rentals.




                                              -6-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 7 of 12 PageID 627



          In response to a public health emergency, the Governor temporarily banned

    the operation of vacation rentals but later permitted operation subject to approval by

    the DBPR of each county’s safety plan. Although Governor DeSantis exempted

    hotels, motels, inns, and resorts from the temporary ban and DBPR approval,

    Governor DeSantis’s differing treatment fits comfortably within the latitude afforded

    to a state official responding to a public health emergency. The “precise question of

    when restrictions on particular social activities should be lifted during the pandemic

    is a dynamic and fact-intensive matter subject to reasonable disagreement” not

    suitable to second-guessing by an “‘unelected federal judiciary,’ which lacks the

    background, competence, and expertise to assess public health and is not accountable

    to the people.” South Bay, 140 S.Ct. 1614 (Roberts, C.J., concurring) (quoting Garcia

    v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 545 (1985)). The need to

    avoid judicial second-guessing remains especially acute “where, as here, a party

    seeks emergency relief in an interlocutory posture, while local officials are actively

    shaping their response to changing facts on the ground.” South Bay, 140 S.Ct. at

    1614. The plaintiffs are unlikely to prevail on the equal protection claim.

          B.     Due process

          The plaintiffs claim a deprivation of procedural due process because Governor

    DeSantis afforded neither notice nor a hearing before banning vacation rentals or

    before requiring each County Administrator to apply to DBPR to resume the

    operation of vacation rentals. The plaintiffs are unlikely to prevail on the due



                                              -7-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 8 of 12 PageID 628



    process claim because the plaintiffs identify no constitutionally cognizable life,

    liberty, or property interest. Although the plaintiffs claim a property interest in

    operating their houses and condominiums as vacation rentals, an interest in the

    “general right to do business” is not a “fundamental right” warranting protection

    under the due process clause. Coll. Sav. Bank v. Florida Prepaid Postsecondary Educ.

    Expense Bd., 527 U.S. 666, 675 (1999) (“The assets of a business (including its good

    will) unquestionably are property, and any state taking of those assets is

    unquestionably a “deprivation” under the Fourteenth Amendment. But business in

    the sense of the activity of doing business, or the activity of making a profit is not

    property in the ordinary sense.”). Pollard v. Cockrell, 578 F.2d 1002, 1012 (5th Cir.

    1978) (rejecting the “notion” of a fundamental “right to pursue a legitimate

    business.”) Further, even if the executive orders deprive the plaintiffs of a

    “fundamental right” warranting due process protection, Governor DeSantis has

    likely provided an adequate post-deprivation remedy by permitting the DBPR to

    approve the operation of vacation rentals subject to each county’s safety plan. Benner

    v. Wolf, --- F. Supp. 3d ---, 2020 WL 2564920, at *4 (M.D. Pa. 2020) (holding that

    “individualized pre-deprivation process” would “render ineffective any public health

    measure meant to combat [COVID-19) spread.”)

           Also, the plaintiffs claim a due process violation because, according to the

    plaintiffs, the executive orders — without approval by the legislature — subject the

    plaintiffs to criminal liability for operating a vacation rental in violation of the



                                                -8-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 9 of 12 PageID 629



    executive orders. Specifically, the plaintiffs cite Executive Order 20-87, which states,

    “[p]arties that violate this order or attempt to violate the order through advertising or

    other means of solicitation may be charged with a second-degree misdemeanor,

    punishable as provided in Sections 775.082 or 775.083, Florida Statutes.” The

    argument is meritless. Governor DeSantis issued these executive orders under

    Florida’s Emergency Management Act, which states in Section 252.50, Florida

    Statutes, that “[a]ny person violating . . . any rule or order made pursuant to [the

    Emergency Management Act] is guilty of a misdemeanor of the second degree as

    provided s. 775.082 or s. 775.083.” In other words, Governor DeSantis’s executive

    orders impose no criminal liability but remind the plaintiffs that the Emergency

    Management Act subjects to criminal liability a person who violates an order issued

    under the Emergency Management Act. The plaintiffs are unlikely to succeed on the

    due process claim.2

           C.      Other obstacles to the plaintiffs’ prevailing on the merits

           Besides defending the merits of the executive orders, Governor DeSantis

    argues persuasively that the plaintiffs sue the wrong party because Governor

    DeSantis has deferred to the DBPR to approve the operation of vacation rentals in

    each county and that the action is moot because the DBPR has approved the




           2
            Also, the plaintiffs claim that the executive orders are unconstitutionally vague and
    overbroad. The plaintiffs’ argument that the executive orders are unconstitutionally vague because
    some executive orders incorporate the provisions of other executive orders is meritless. And the
    overbreadth challenge fails for the same reasons that the equal-protection challenge fails.



                                                    -9-
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 10 of 12 PageID 630



    operation of vacation rentals in each county in which the plaintiff owns a vacation

    rental. Although this order defers a conclusive resolution of these arguments until

    resolution of Governor DeSantis’s motion to dismiss, the likelihood of Governor

    DeSantis’s prevailing on these arguments weighs decisively against finding that the

    plaintiffs enjoy a substantial likelihood of success on the merits.

    2.    Absence of irreparable harm

          The plaintiffs claim that absent an injunction the plaintiffs will suffer an

    irreparable harm. However, economic loss resulting from the inability to operate a

    business is compensable by damages and therefore constitutes no irreparable harm.

    Sampson v. Murray, 415 U.S. 61, 90 (1974) (“The key word in this consideration is

    irreparable. Mere injuries, however substantial, in terms of money, time and energy

    necessarily expended in the absence of a stay, are not enough. The possibility that

    adequate compensatory or other corrective relief will be available at a later date, in

    the ordinary course of litigation, weighs heavily against a claim of irreparable

    harm.”) Although a threat of a business’s permanently closing can constitute

    irreparable harm, the plaintiffs present no evidence suggesting that the safety plans

    approved by the DBPR might result in the permanent closure of the plaintiffs’

    vacation rentals. The plaintiffs’ ability to operate vacation rentals under the auspices

    of the DBPR and the County Administrator and the plaintiffs’ failure to identify a

    provision unfairly or unreasonably restricting the operation of vacation rentals weigh

    decisively against a finding of irreparable harm.



                                              - 10 -
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 11 of 12 PageID 631



    3.    Balance of the equities and the public interest

          Because a state official opposes the preliminary injunction, the analysis of

    the balance of equities and the analysis of the public interest merge. Governor

    DeSantis issued the executive orders in response to a public health emergency,

    swiftly amended the executive orders in responsive to rapidly changing

    circumstances, and fairly considered the interests of the persons restrained by

    the executive orders. The plaintiffs present no persuasive basis to second-guess

    Governor DeSantis.

          The injury to Governor DeSantis and the threatened harm to the public

    outweigh decisively the injury — if any — to the plaintiffs. Talleywhacker, Inc. v.

    Cooper, --- F.Supp.3d ---, 2020 WL 3051207, *14 (E.D.N.C. 2020) (denying

    preliminary injunction and finding that “where defendant has taken intricate

    steps to craft reopening policies to balance the public health and economic issues

    associated with the COVID-19 pandemic, while recognizing the continued severe

    risks associated with reopening, and where neither the court nor plaintiffs are better

    positioned to second-guess those determinations, the public interest does not weigh

    in favor of injunctive relief.”); Xponential Fitness v. Arizona, 2020 WL 3971908, at *11

    (D. Ariz. 2020) (same); World Gym, Inc. v. Baker, --- F. Supp. 3d ---, 2020 WL

    4274557, at *5 (D. Mass. 2020) (same); TJM 64, Inc. v. Harris, 2020 WL 4352756,

    at *8 (W.D. Tenn. 2020) (same).




                                             - 11 -
Case 8:20-cv-01052-SDM-SPF Document 32 Filed 08/21/20 Page 12 of 12 PageID 632



                                    CONCLUSION

          The motion (Doc. 27) for a preliminary injunction is DENIED.

          ORDERED in Tampa, Florida, on August 21, 2020.




                                         - 12 -
